Citation Nr: 1815599	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-28 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated 30 percent disabling.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1969.

These matters come to the Board of Veterans' Appeals (Board) from a June 2012 rating decision (notification in July 2012) of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in December 2012, a statement of the case was issued in June 2014, and a substantive appeal was received in August 2014.  

The Veteran testified at a Board hearing in October 2017; the transcript is of record.

At the Board hearing, the Veteran appeared to raise the issue of entitlement to a TDIU due to his service-connected PTSD.  Thus, the Board will take jurisdiction of entitlement to a TDIU per Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Respiratory disability

The Veteran asserts that he has a respiratory disability due to exposure to herbicides while stationed in Vietnam, due to asbestos exposure, and he asserts that he suffered from respiratory symptomatology during service which resulted in hospitalization.  The Board notes that the Veteran had active service in the Republic of Vietnam.  38 U.S.C. § 1116; see 09/08/2011 Certificate of Release or Discharge from Active Duty.  With regard to in-service symptoms, the Veteran asserts that he got sick and passed out during boot camp on December 22 or 23, 1965 and was hospitalized.  
He recalled that he had a tube in his mouth and his "chest was hurting very bad."  He testified that he woke up on December 27 or 28, 1965.  He asserts that on January 5 or 6, 1966, he had to start boot camp all over again.  The Veteran recalled that he may have been treated for a lung problem, probably bronchial pneumonia.  10/13/2017 Hearing Transcript at 3-6.  

Service treatment records reflect a diagnosis of tonsillitis on December 22, 1965, and he was returned to duty on December 23, 1965.  05/08/2015 STR-Medical at 17.  A December 30, 1965 Report of Medical Examination reflects that his 'lungs and chest' were clinically evaluated as normal.  Id. at 13.  On February 8, 1966, the Veteran was examined at the United States Naval Training Center (USNTC) in San Diego and was found physically qualified for transfer.  Id. at 17.  

While the records don't reflect a hospitalization, the Board also notes that there are no records from January and February 1966.  Attempts should be made to obtain any outstanding service treatment records from this period.  

Thereafter, in light of the Veteran's competent testimony and the notation in the STRs, the Board finds that a VA opinion should be sought as to whether he has a respiratory disability due to service.  

PTSD

The Veteran underwent VA examinations in March 2012 and June 2014 to assess the severity of his PTSD.  At the Board hearing, the Veteran testified that his anxiety medication has been increased recently (from .25 to .5 three times a day).  10/13/2017 Hearing Transcript at 11.  He testified that he has a short temper, experiences anxiety and panic attacks, and he has problems with his memory.  Id. at 11, 13.  He has been unable to maintain employment since 2009 due to his PTSD.  Id. at 14-15.  

In light of the information showing a possible change in severity of his service-connected disability, the Board finds that the Veteran should be afforded a 
VA examination to assess the current severity of his PTSD symptoms, to include whether his PTSD results in total occupational impairment.

On Remand, associate updated VA treatment records for the period from July 20, 2017 with the claims file.  

TDIU

In light of the Veteran' testimony pertaining to his inability to maintain employment due to his PTSD symptoms, it should be requested that the Veteran complete a 
VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, to assist the Board in adjudicating this matter. 

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 
21-8940, Veterans Application for Increased Compensation Based on Unemployability.

2.  Contact the National Personnel Records Center (NPRC) or any other appropriate repository to request any outstanding service treatment records, to include records of hospitalization for the period from December 22, 1965, to February 8, 1966.  

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Associate updated VA treatment records for the period from July 20, 2017.

4.  After completing #2, schedule the Veteran for a VA examination with an appropriate VA clinician to address the nature and etiology of his claimed respiratory disability.  The virtual folder should be reviewed in connection with the examination to familiarize the examiner with the pertinent medical history.  All appropriate testing should be performed.  The examiner should respond to the following:

a)  Please identify all respiratory disabilities, to include whether he has asbestosis.

Consideration should be given to the diagnoses of record.

b)  Is there at least a 50 percent probability or greater (at least as likely as not) that any respiratory disability is related to active service, to include the reported in-service hospitalization in December 1965/January 1966?  

c)  Is there at least a 50 percent probability or greater (at least as likely as not) that the Veteran's respiratory disability is related to other in-service exposures, to include herbicides or asbestos?   

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions. 

The examiner must provide a comprehensive rationale for all opinions offered.  If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.

5.  AFTER outstanding VA treatment records have been associated with the claims folder, schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist to determine the current severity of his service-connected PTSD.  The examiner should review the Virtual folder and note such review in the examination report or addendum to the report.

The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of his disability under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  The examiner should also describe the functional effects of the Veteran's PTSD, to include how such effects would impact his functioning in an employment capacity.  

6.  After completion of the above, review the relevant evidence of record and readjudicate the service connection and initial increased rating claims, and adjudicate the TDIU claim.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond before returning the case to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


